SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENTS OF ADDITIONAL INFORMATION OF EACH OF THE LISTED FUNDS: Cash Account Trust Government & Agency Securities Portfolio Tax-Exempt Portfolio Cash Management Fund Cash Reserve Fund, Inc. Prime Series Cash Reserves Fund Institutional Daily Assets Fund Institutional Deutsche Alternative Asset Allocation Fund Deutsche California Tax-Free Income Fund Deutsche Capital Growth Fund Deutsche Communications Fund Deutsche Core Equity Fund Deutsche Core Fixed Income Fund Deutsche Core Plus Income Fund Deutsche CROCI® Equity Dividend Fund Deutsche CROCI® International Fund Deutsche CROCI® Sector Opportunities Fund Deutsche CROCI® U.S. Fund Deutsche Diversified Market Neutral Fund Deutsche EAFE® Equity Index Fund Deutsche Emerging Markets Equity Fund Deutsche Emerging Markets Frontier Fund Deutsche Enhanced Commodity Strategy Fund Deutsche Enhanced Emerging Markets Fixed Income Fund Deutsche Enhanced Global Bond Fund Deutsche Equity 500 Index Fund Deutsche European Equity Fund Deutsche Floating Rate Fund Deutsche Global Equity Fund Deutsche Global Growth Fund Deutsche Global High Income Fund Deutsche Global Income Builder Fund Deutsche Global Inflation Fund Deutsche Global Infrastructure Fund Deutsche Global Real Estate Securities Fund Deutsche Global Small Cap Fund Deutsche GNMA Fund Deutsche Gold & Precious Metals Fund Deutsche Health and Wellness Fund Deutsche High Income Fund Deutsche Intermediate Tax/AMT Free Fund Deutsche International Value Fund Deutsche Large Cap Focus Growth Fund Deutsche Large Cap Value Fund Deutsche Latin America Equity Fund Deutsche LifeCompass 2015 Fund Deutsche LifeCompass 2020 Fund Deutsche LifeCompass 2030 Fund Deutsche LifeCompass 2040 Fund Deutsche LifeCompass Retirement Fund Deutsche Managed Municipal Bond Fund Deutsche Massachusetts Tax-Free Fund Deutsche Mid Cap Growth Fund Deutsche Mid Cap Value Fund Deutsche MLP & Energy Infrastructure Fund Deutsche Money Market Prime Series Deutsche Money Market Series Deutsche New York Tax-Free Income Fund Deutsche Real Estate Securities Fund Deutsche Real Estate Securities Income Fund Deutsche S&P 500 Index Fund Deutsche Science and Technology Fund Deutsche Select Alternative Allocation Fund Deutsche Short Duration Fund Deutsche Short-Term Municipal Bond Fund Deutsche Small Cap Core Fund Deutsche Small Cap Growth Fund Deutsche Small Cap Value Fund Deutsche Strategic Equity Long/Short Fund Deutsche Strategic Government Securities Fund Deutsche Strategic High Yield Tax-Free Fund Deutsche U.S. Bond Index Fund Deutsche Ultra-Short Duration Fund Deutsche Unconstrained Income Fund Deutsche Variable NAV Money Fund Deutsche World Dividend Fund Investors Cash Trust Treasury Portfolio NY Tax Free Money Fund Tax Free Money Fund Investment Tax-Exempt California Money Market Fund Deutsche Variable Series I: Deutsche Bond VIP Deutsche Capital Growth VIP Deutsche Core Equity VIP Deutsche Global Small Cap VIP Deutsche International VIP Deutsche Variable Series II: Deutsche Alternative Asset Allocation VIP Deutsche Global Equity VIP Deutsche Global Growth VIP Deutsche Global Income Builder VIP Deutsche Government & Agency Securities VIP Deutsche High Income VIP Deutsche Large Cap Value VIP Deutsche Money Market VIP Deutsche Small Mid Cap Growth VIP Deutsche Small Mid Cap Value VIP Deutsche Unconstrained Income VIP Deutsche Investments VIT Funds: Deutsche Equity 500 Index VIP Deutsche Small Cap Index VIP The recent settlements involving Deutsche Bank AG and DB Group Services (UK) Ltd. (described below) (the “Settlements”) do not involve the Funds or Deutsche Investment Management Americas Inc., DeAWM Distributors, Inc. or their advisory or distribution affiliates (the “DB Service Providers”). The DB Service Providers have informed the Funds that, subject to the receipt of a permanent exemptive order (described below), the DB Service Providers believe the Settlements will not have any material impact on the Funds or on the ability of the DB Service Providers to perform services for the Funds. Deutsche Investment Management Americas Inc. (the “Advisor”), with headquarters at 345 Park Avenue, New York, NY 10154, is the investment advisor for the Funds.The Advisor is an indirect wholly owned subsidiary of Deutsche Bank AG. On April 23, 2015, Deutsche Bank AG announced that it had reached an agreement with the United States Department of Justice to resolve an investigation concerning claims that its indirect wholly owned subsidiary, DB Group Services (UK) Ltd., engaged in a scheme to defraud counterparties to interest rate derivatives trades executed on its behalf by manipulating benchmark interest rates to which the profitability of those trades was tied. Pursuant to its plea agreement (the “Plea Agreement”) with the Department of Justice, DB Group Services (UK) Ltd. entered a plea of guilty to one count of wire fraud in the U.S. District Court for the District of Connecticut (the “District Court”) in violation of federal law related to the conduct (the “Conduct”) described in the Plea Agreement and agreed (i) to work with Deutsche Bank AG in fulfilling the obligations described in the undertakings given by Deutsche Bank AG in connection with resolving investigations by certain other U.S. and non-U.S. regulatory agencies that have addressed the Conduct; (ii) to continue to cooperate fully with the Department of Justice and any other law enforcement or government agency designated by the Department of Justice in a manner consistent with applicable law and regulations; and (iii) to pay a fine of $150 million. The DB Service Providers and DB Group Services (UK) Ltd. expect that the District Court will enter a judgment against DB Group Services (UK) Ltd. that will require remedies that are materially the same as those set forth in the Plea Agreement. The events leading up to the guilty plea did not arise out of the investment advisory or mutual fund management activities of Deutsche Bank AG or its affiliates, including the Advisor. In addition, Deutsche Bank AG entered into a deferred prosecution agreement (the “Deferred Prosecution Agreement”) with the Department of Justice on April 23, 2015 relating to submissions of London Interbank Offered Rate for U.S. Dollar and certain other benchmark interest rates. In the Deferred Prosecution Agreement, Deutsche Bank AG has agreed, among other things, (i) to continue to cooperate fully with the Department of Justice and any other law enforcement or government agency designated by the Department of Justice until the conclusion of all investigations and prosecutions arising out of the conduct described in the Deferred Prosecution Agreement; (ii) to retain an independent compliance monitor for three years, subject to extension or, at the sole discretion of the Department of Justice, early termination, to be selected by the Department of Justice from among qualified candidates proposed by Deutsche Bank AG; (iii) to further strengthen its internal controls as recommended by the monitor as well as required by certain other U.S. and non-U.S. regulatory agencies that have addressed the misconduct described in the Deferred Prosecution Agreement; and (iv) to the payment of $625 million. Deutsche Bank AG has also agreed to settlement agreements with other U.S. and foreign regulators relating to these matters. As a result of the Plea Agreement, absent an order from the Securities and Exchange Commission (the “SEC”), the Advisor and its affiliates would not be able to continue to provide investment advisory and underwriting services to the Deutsche Funds. The SEC has granted a temporary order to permit the Advisor or its affiliates to provide investment advisory and underwriting services to registered investment companies.The Advisor and its affiliates have submitted an application for a permanent order; however, there is no assurance that the SEC will grant a permanent order. Please Retain This Supplement for Future Reference April 24, 2015 SAISTKR-202
